Citation Nr: 0316551	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine 
prior to May 20, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine from May 20, 
2002.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
prior to May 20, 2002. 

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine from May 20, 
2002. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1978 to September 
1992, with evidence of additional service from January 1976 
to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  The issues of entitlement to an evaluation in 
excess of 10 percent for a cervical spine disability and 
entitlement to an evaluation in excess of 10 percent for a 
lumbar spine disability were previously before the Board in 
January 2001, but were remanded for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

Subsequent to the January 2001 remand, a September 2002 
rating decision increased the evaluations for the veteran's 
cervical spine disability and lumbar spine disability to 20 
percent each, and assigned an effective date of May 20, 2002.  
This represents a partial grant for both issues.  However, a 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
issues remain on appeal to the Board, and are now considered 
to be as stated on the first page of this decision.  




FINDINGS OF FACT

1.  The veteran's cervical spine disability was productive of 
no more than mild intervertebral disc syndrome symptoms from 
October 1, 1992, to November 1, 1998.  

2.  The veteran's cervical spine disability was productive of 
moderate limitation of motion from November 2, 1998, to May 
19, 2002; symptoms due to intervertebral disc syndrome 
remained mild.  

3.  The veteran's cervical spine disability was productive of 
severe limitation of motion from May 20, 2002, until 
September 22, 2002, symptoms due to intervertebral disc 
syndrome remained mild.  

4.  The veteran's cervical spine disability continued to be 
productive of severe limitation of motion from September 23, 
2002, with mild paralysis of the radicular nerve group.

5.  The veteran's lumbar spine disability was productive of 
no more than characteristic pain on motion, slight loss of 
the range of motion, or mild intervertebral disc syndrome 
symptoms prior to May 20, 2002.  

6.  The veteran's lumbar spine disability was productive of 
no more than moderate intervertebral disc syndrome, moderate 
loss of the range of motion, or symptomatology that more 
nearly resembled muscle spasm and loss of lateral spine 
motion for the period from May 20, 2002, to September 22, 
2002.  

7.  The veteran's lumbar spine disability was productive of 
no more than moderate limitation of the range of motion, with 
mild paralysis of the tibial nerves, from September 23, 2002.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine from 
October 1, 1992, to November 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5290, 
5293 (2002).

2.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the cervical spine from November 2, 1998, to 
May 19, 2002, have been met; the criteria for an evaluation 
in excess of 20 percent for this period have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5290, 
5293 (2002).

3.  The criteria for a 30 percent evaluation for degenerative 
joint disease of the cervical spine from May 20, 2002, to 
September 22, 2002, have been met; the criteria for an 
evaluation in excess of 30 percent for this period have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5290, 5293 (2002).

4.  The criteria for a 40 percent evaluation for degenerative 
joint disease of the cervical spine from September 23, 2002, 
have been met; the criteria for an evaluation in excess of 40 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.114(a), 
4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5290, 5293 (2002); 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Code 5293).  

5.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine prior to 
May 20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5292, 5293, 5295 (2002).

6.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine from May 
20, 2002, to September 22, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5292, 
5293, 5295 (2002).

7.  The criteria for a 30 percent evaluation for degenerative 
joint disease of the lumbar spine from September 23, 2002, 
have been met; the criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.114(a), 
4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5292, 5293, 5295 
(2002); 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Code 5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
cervical spine disability and lumbar spine disability are 
inadequate to reflect their current level of severity.  He 
reports a restricted range of motion with pain, as well as 
frequent short episodes of more severe pain during the course 
of a day.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating codes governing 
the evaluation of his disability, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  The January 2001 remand directed 
the RO to provide the veteran with notice of the VCAA, and to 
ensure that all development had been completed.  In response, 
the cover letter for the September 2002 Supplemental 
Statement of the Case informed the veteran of the VCAA, and 
stated that the Supplemental Statement of the Case would tell 
him what was required to establish entitlement to the 
benefits for which he had applied.  A review of the September 
2002 Supplemental Statement of the Case shows that the 
Reasons for Decision section noted that the veteran had been 
contacted and asked to provide the names and addresses of 
health care providers, and that VA had requested those 
records on his behalf.  It further informs the veteran of 
what must be shown in order to receive an evaluation in 
excess of 20 percent for each of his disabilities.  An 
October 2002 letter concerning additional issues raised by 
the veteran but not currently on appeal further explained in 
general what type of evidence would be obtained by VA, what 
evidence should be submitted by the veteran, and what type of 
assistance would be provided by VA in obtaining evidence for 
the veteran.  The veteran offered testimony in support of his 
claims at a hearing before the Board.  Finally, the veteran 
was notified in a March 2003 letter that the regulations 
governing the evaluation of his disability had changed.  The 
Board concludes that the duties to notify and assist have 
been completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record indicates that entitlement to service connection 
for degenerative joint disease of the cervical and lumbar 
spine was established in a September 1993 rating decision.  A 
single 10 percent evaluation was assigned for this 
disability, effective from October 1992.  The veteran 
submitted a notice of disagreement with this rating decision, 
and the current appeal ensued.  An October 1995 rating 
decision assigned separate 10 percent evaluations for both 
the cervical spine disability and the lumbar spine 
disability, also effective from October 1992.  These 
evaluations remained in effect until a September 2002 rating 
decision increased the ratings to 20 percent for both the 
cervical spine disability and the lumbar spine disability.  
The effective date for each of these evaluations was May 20, 
2002.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's cervical spine disability and lumbar spine 
disability are both evaluated under the rating code for 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5290.  

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

The RO has also evaluated the veteran's lumbar spine 
disability under the rating code for lumbar strain.  Severe 
lumbosacral strain is evaluated as 40 percent disabling, and 
is characterized by symptomatology such as listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of these symptoms with abnormal mobility on forward 
motion.  Symptomatology including muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position is evaluated as 20 percent disabling.  
Characteristic pain on motion merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5295.  

Finally, the RO has evaluated the veteran's cervical spine 
disability and lumbar spine disability under the rating code 
for intervertebral disc syndrome.  These regulations were 
changed during the course of the appeal.  The veteran was 
notified of these changes in a March 2003 letter.  These 
changes are effective from September 23, 2002.  67 Fed. Reg. 
54345-54349.  Therefore, as the veteran has been properly 
notified and afforded an opportunity to submit additional 
evidence, the Board may proceed with consideration of the 
veteran's claim without fear of prejudice to his rights.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Under the regulations in effect prior to September 23, 2002, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief is evaluated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
is evaluated as 20 percent disabling.  Mild intervertebral 
disc syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

Under the regulations currently in effect, intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  When there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, then a 60 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, then a 40 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months, then a 20 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months, then a 10 percent evaluation is merited.  Note (1) 
states that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) says that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Code 5293).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

The veteran was afforded a VA examination in July 1993.  He 
reported that his initial episode of back pain had occurred 
during active service, but that this had completely resolved.  
Currently, the veteran said that when he stood and walked for 
prolonged periods he would experience back pain in the 
central lower region.  He also reported a neck condition.  On 
examination, the veteran had a normal range of motion of the 
lumbar and cervical spines.  There was no kyphosis, 
scoliosis, or muscle asymmetry of the spine.  An X-ray study 
revealed a narrowing of the joint spaces of C6 and C7, and 
small marginal osteophytes at C3 to C6.  The lumbar spine had 
relative narrowing of the intervertebral space of L5 to S1.  
The diagnoses included mild degenerative joint disease in the 
cervical spine and lumbar spine with associated mild, 
reasonably well compensated pain syndrome in those regions.  
There was likely a component of muscle strain when his 
symptoms were exacerbated with strenuous activity.  

The veteran underwent a VA examination of his spine in March 
1996.  The claims folder was not available for review by the 
examiner.  The veteran reported some back discomfort.  On 
examination, he walked with a normal gait and posture.  
However, he found it difficult to assume the supine position.  
Forward bending of the cervical vertebrae was to 55 degrees, 
and backwards bending was to 45 degrees.  Cervical rotation 
was 35 degrees to the left and 30 degrees to the right.  
Flexion was 35 degrees to the left and 25 degrees to the 
right.  Deep tendon reflexes of the upper extremities were 
normal, with no atrophy, weakness, or sensory deficits.  
Forward bending of the lumbar spine was to 65 degrees, and 
backward bending was to 22 degrees.  Lateral flexion was to 
30 degrees bilaterally, and rotation was to 40 degrees 
bilaterally.  Straight leg raising was to 60 degrees 
bilaterally.  Ankle deep reflexes were not elicited, and the 
knee deep tendon reflexes were about one plus bilaterally.  
There was a slight hypesthesia to pinprick stimuli at the 
level of the left lower extremity.  The veteran could not 
perform a full squat due to low back discomfort, but could 
stand on his toes and heels.  An X-ray study revealed 
degenerative changes and space narrowing of the cervical 
spine and the lumbar spine.  The diagnoses included neck pain 
syndrome, with degenerative disc disease and degenerative 
joint disease by X-ray study, and a history of low back pain 
with degenerative disc disease and degenerative joint disease 
by X-ray study.  A special psychiatric examination stated 
that there were no specific neurologic findings, and the 
diagnosis noted that no psychiatric or neurologic condition 
was found.  

At a November 2, 1998, VA fee basis examination, the veteran 
complained of constant pain to his neck, as well as some 
stiffness and soreness in his lower extremities in the 
morning which sometimes caused him to fall.  He said that the 
stiffness and soreness improved as the day progressed, but he 
would still experience some leg weakness from time to time.  
On examination, the veteran experienced some minimal pain 
with motion of his cervical spine, and minimal soreness to 
motion of his lumbar spine.  His musculature and posture were 
normal.  The veteran did not have any appreciable muscle 
spasm, weakness, or tenderness.  The cervical spine had 30 
degrees of flexion with pain, 50 degrees extension with pain, 
right and left lateral flexion to 30 degrees with pain, and 
right and left rotation to 80 degrees with pain.  The lumbar 
spine had 80 degrees of flexion without pain, 20 degrees of 
extension, and 25 degrees of right and left lateral motion.  
The only significant problem of the veteran was cervical 
spine motion.  The neurological examination revealed normal 
motor function of the lower extremities, and normal sensory 
examination.  Deep tendon reflexes were to one plus for the 
right and left knee bilaterally.  Sensation and motor 
function were normal, and there was no general weakness or 
wasting noted.  X-ray studies revealed loss of lordotic curve 
with narrowing of the disc space extending from C3 to C7 with 
significant osteophyte formation, and were significant for 
diffuse degenerative disc disease.  The lumbar spine revealed 
evidence of osteoarthritis and degenerative disc disease of 
L5 to S1.  The examiner stated that the veteran's usual 
occupation was a truck driver, which caused some discomfort 
to his lower back in the sense of muscle spasm and vibration, 
which could precipitate pain to the cervical spine and 
sciatica to the lower spine.  The veteran's daily activities 
were limited due to stiffness.  The diagnoses were diffuse 
degenerative joint disease to the cervical and lumbar spine, 
worse in the cervical, with acute exacerbation of sciatica, 
and acute muscle spasm of the lumbar region.  

VA treatment records dated November 2001 show that the 
veteran was seen for complaints of neck pain.  

The veteran underwent a VA fee basis neurological evaluation 
in May 2002.  The claims folder was reviewed in conjunction 
with the examination.  The veteran stated subjectively that 
his low back pain occurred with quick movements, which would 
produce significant back pain, stiffness, and radiating pain 
into his lower extremities lasting for 20 to 30 minutes.  The 
back pain could remain for four or five days during flare-
ups.  The veteran used over the counter pain medication, but 
continued working during flare-ups.  His flare-ups were 
productive of fatigueability and spasms in his lower back, 
but he was able to continue working and had not missed much 
time.  The neck pain developed more gradually, but was 
exacerbated by looking up or quickly side to side, and could 
be accompanied by spasms and pain in the left shoulder.  
There was no numbness or pain in the upper extremities, but 
just shooting pain.  The veteran retained full strength, with 
increased fatigability during flare-ups.  The cervical spine 
flare-ups would occur at the same time as his low back flare-
ups.  

On physical examination at the May 2002 neurological 
examination, the veteran had normal tone, strength, bulk, 
sensory examination, and reflexes throughout the entire 
system.  The cervical spine had 30 degrees flexion, 50 
degrees extension, right and left lateral flexion to 30 
degrees, and right and left rotation to 80 degrees.  There 
was pain associated with each of these movements.  The lumbar 
spine had 90 degrees flexion, and 30 degrees of right and 
left lateral motion with pain, which was considered to be 
normal.  There was negative straight leg raising.  The 
remainder of the range of motion testing was completely 
within normal limits in all the upper and lower extremities.  
However, nerve conduction studies revealed the presence of 
bilateral C5 and C7 radiculopathies and bilateral L5 to S1 
radiculopathies.  These were chronic in nature, mild to 
moderate only in severity.  The examiner opined that the 
veteran's complaints regarding his cervical and lumbar spines 
were justified, and the nerve conduction testing confirmed 
the presence of cervical and lumbar discogenic disease.  The 
cervical and lumbar radiculopathies were associated with mild 
disability, but no functional limitations were noted.  There 
was no evidence of any functional impairment, and the veteran 
had full range of motion in most joints except for the 
cervical spine.  There was full strength.  However, flare-ups 
could produce significant fatigue and functional loss, as 
well as significant pain, although the veteran would continue 
to work.  There was significant discomfort present during 
flare-ups which required rest, but in between the veteran was 
completely normal.  There was no evidence of weakened 
movement, incoordination, or excess fatigability.  The impact 
on the veteran's ability to work was mild, although flare-ups 
might cause him to work fewer hours but not inferfere with 
his occupation.  

The veteran was also afforded a VA fee basis orthopedic 
examination in May 2002.  He had pain in the neck and low 
back, which was present most of the time in mild to moderate 
form.  He would sometimes experience a flare-up of severe 
neck pain, as well as chronic numbness.  His daily activities 
were somewhat limited.  The veteran needed rest from work 
frequently, had difficulty bending, and was unable to walk 
more than one quarter mile without pain in the back and neck.  
His standing was limited to 15 to 20 minutes in one place.  
On examination, the veteran walked somewhat gingerly with 
short steps.  His posture was kyphotic.  The neck did not 
have any significant spasm.  There was tenderness in the back 
and front.  Compression-distraction signs were positive.  
Neurological assessment revealed mild, patchy hyperesthesia 
in the distribution of the C6 nerve root, as well as also 
possibly C7 on the left upper extremity.  There was no 
obvious atrophy or weakness.  The low back had tenderness, 
with some flattening of the lumbosacral curvature.  Left 
sciatic percussion was positive, and straight leg raising was 
positive at 70 degrees.  Left ankle jerk was diminished, but 
there was no significant loss of sensation in the lower 
extremities.  There was some tenderness of the tendo Achilles 
on the left side.  Knee reflexes were satisfactory.  An X-ray 
study was consistent with severe cervical spondylosis at 
multiple levels, and significant osteophyte formation, as 
well as severely decreased disc space at L5 to S1.  The 
impression was multi-level cervical spondylosis with cervical 
disc disease and instability at C2 to C3, and advanced lumbar 
disc disease at L5 to S1, with decreased disc height and 
concurrent spondylosis.  

A separate worksheet from the May 2002 examination shows that 
the range of motion of the cervical spine was 40 degrees of 
flexion with pain at 10 degrees, 30 degrees of extension with 
pain at 10 degrees, right lateral flexion at 20 degrees with 
pain at 10 degrees, left lateral flexion at 30 degrees with 
pain at 5 degrees, and right and left rotation to 40 degrees 
with pain at 10 degrees.  The lumbar spine had 60 degrees of 
flexion with pain at 10 degrees, 15 degrees of extension with 
pain at 10 degrees, right and left lateral movement to 25 
degrees with pain at 5 and 10 degrees respectively, and right 
and left rotation to 30 degrees with pain at 5 degrees.  The 
examiner noted that the range of motion of the cervical and 
lumbar spine were additional limited by pain, but that no 
muscle spasms or tenderness were present on the examination.  

The May 2002 examiner included an additional discussion of 
the veteran's disabilities in the examination report.  The 
veteran's cervical and lumbar changes were characterized as 
severe.  All range of motion movements were limited due to 
pain.  There were enough objective findings to support the 
veteran's subjective complaints.  There was objective 
evidence of pain and functional loss.  The examiner said it 
was likely the veteran's activities were significantly 
affected, and would be markedly affected during flare-ups.  
There was no weakened movement or incoordination.  The 
disability was progressive, and his functional ability would 
continue to be adversely affected.  Finally, the examiner 
stated that he agreed with the conclusions of the May 2002 
neurological evaluation.  

Cervical Spine

The Board finds that entitlement to an evaluation in excess 
of 10 percent from the original effective date of October 1, 
1992, until November 1, 1998, is not warranted under any of 
the applicable rating codes.  The range of motion of the 
cervical spine was normal in July 1993, and in March 1996 the 
veteran retained 55 degrees of forward flexion and 45 degrees 
of backward extension without atrophy or weakness.  Even with 
consideration of added impairment due to pain, this equates 
to mild limitation of motion of the cervical spine, and not 
the moderate amount required for an increased evaluation.  
38 C.F.R. § 4.71a, Code 5290.  The July 1993 examination did 
not note any neurological impairment due to the cervical 
spine disability.  In March 1996, the deep tendon reflexes of 
the upper extremities were normal, and there were no sensory 
deficits.  A psychiatric examination conducted at this time 
noted that no neurologic condition was found.  Therefore, 
entitlement to an evaluation in excess of 10 percent prior to 
November 2, 1998, under the rating code for intervertebral 
disc syndrome that was in effect at that time, is not 
merited.  38 C.F.R. § 4.71a, Code 5293.  

The Board finds that entitlement to a 20 percent evaluation 
for degenerative joint disease of the cervical spine is 
merited from November 2, 1998, which was the date of the VA 
fee basis orthopedic examination.  This is based on the 
findings of 30 degrees of flexion with pain, which is 
approximately half of the normal range of flexion.  Although 
the veteran retained most of his range of motion in the other 
movements of the cervical spine, all movements were further 
limited by pain.  The Board finds that the 30 degrees of 
flexion with the further limitations imposed by pain equates 
to moderate limitation of motion of the cervical spine, which 
merits a 20 percent evaluation.  38 C.F.R. § 4.40, 4.59, 
4.71a, Code 5290.  This evaluation is effective from the 
earliest date as of which it is factually ascertainable an 
increase in disability had occurred, which in this case is 
November 2, 1998, the date of the examination.  38 C.F.R. 
§ 3.400.  

However, the evidence does not support entitlement to an 
evaluation in excess of 20 percent for the period from 
November 2, 1998, until May 19, 2002.  The 30 degrees of 
flexion and 50 degrees of extension for the cervical spine in 
this period does not equate to more than moderate limitation 
of the range of motion.  Neurological symptoms of the upper 
extremities were not yet noted.  There was no evidence of 
weakness, fatigue, or incoordination, or of additional 
disability due to pain in this period, and the November 1998 
examiner specifically stated that the veteran's only 
significant problem was cervical spine motion.  Therefore, 
there is no basis for an evaluation in excess of 20 percent 
for this period.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5290, 
5293.  

The Board further finds that entitlement to a 30 percent 
evaluation for the veteran's cervical spine disability is 
merited from May 20, 2002.  At this juncture, the Board notes 
that in spite of the statement of the May 2002 orthopedic 
examiner indicating that he agrees with the findings of the 
May 2002 neurological examiner, there remain some differences 
of opinions which complicates the evaluation of the veteran's 
disabilities.  For example, the neurological examiner states 
that the veteran's disabilities are completely normal between 
flare-ups, while the orthopedic examiner says that the 
veteran's disabilities are productive of significant 
impairment and that he becomes markedly impaired during 
flare-ups.  There are also different findings regarding the 
range of motion of the veteran's disabilities, even though 
both examinations were conducted on the same day.  However, 
the neurological examination found 30 degrees of flexion and 
50 degrees of extension with pain.  The orthopedic 
examination found 40 degrees of flexion and 30 degrees of 
extension, with pain at 10 degrees on both movements.  Both 
examiners agreed that the veteran's subjective complaints are 
supported by the objective findings.  When the additional 
impairment that results from pain is considered, the Board 
believes that this equates to the severe limitation of motion 
of the cervical spine required for a 30 percent evaluation.  
This is the highest evaluation available under the rating 
code for limitation of motion of the cervical spine.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5290.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent for the veteran's cervical spine 
disability under the rating code for intervertebral disc 
syndrome, for the period from May 20, 2002, until September 
22, 2002, but this is not supported by the evidence.  Nerve 
conduction studies revealed the presence of cervical 
radiculopathies at the May 2002 neurological examination.  
However, the examiner described the neurological disability 
as mild, with no functional impairment.  While he could have 
significant fatigue and functional loss during flare-ups, the 
veteran was normal at other times.  He missed little or no 
time from work as a result of his disability.  This 
symptomatology does not equate to the severe intervertebral 
disc syndrome required for a 40 percent evaluation under the 
rating code in effect prior to September 23, 2002.  38 C.F.R. 
§ 4.71a, Code 5293 (2002).  

Finally, the Board finds that based on the new rating 
criteria that became effective on September 23, 2002, the 
veteran is entitled to a 40 percent evaluation for his 
cervical spine disability from that date.  The May 2002 
examinations state that the veteran has lost little or no 
time from work due to his disabilities, so there is no 
evidence that he has experienced incapacitating episodes.  
However, when the veteran's disability is evaluated 
separately under the rating codes for orthopedic and 
neurological disabilities and these evaluations are combined, 
as is required by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, Code 5293), 
a 40 percent evaluation is rendered.  This is determined in 
the following manner.  The orthopedic manifestations that 
result in severe limitation of motion of the cervical spine 
are evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Code 5290.  The neurological manifestations which 
the May 2002 examination described as mild are evaluated 
under the rating code for all radicular groups, which merits 
a 20 percent evaluation for mild paralysis.  38 C.F.R. 
§ 4.124a, Code 8513.  When the 30 percent evaluation and the 
20 percent evaluation are combined under 38 C.F.R. § 4.25, a 
40 percent evaluation is the result.  As noted, the effective 
date for this evaluation is the same as the effective date of 
the regulation, which is September 23, 2002.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  

Entitlement to an evaluation in excess of 40 percent for a 
cervical spine disability from September 23, 2002, is not 
demonstrated under either the old or new regulations.  The 40 
percent evaluation exceeds the highest that is provided in 
the rating code for limitation of motion of the cervical 
spine.  There is no medical evidence to contradict the May 
2002 neurological examiner's assessment of the veteran's 
radicular symptoms as mild, which merits the 20 percent 
evaluation under the rating code for all radicular groups.  
38 C.F.R. § 4.124a, Code 8513.  When these evaluations are 
combined under 38 C.F.R. § 4.25, as required in the new 
regulations, the evaluation is 40 percent.  

Lumbar Spine

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the veteran's degenerative joint disease of 
the lumbar spine prior to May 20, 2002, is not demonstrated 
under any of the applicable rating codes.  In July 1993, the 
veteran had a normal range of motion of the lumbar spine.  
There was no evidence of listing of the spine, a positive 
Goldthwaite's sign, or abnormal mobility.  There were no 
neurological findings.  The only finding was of relative 
narrowing of the joint space at L5 to S1.  The diagnosis was 
a mild, well compensated pain syndrome.  There were similar 
findings in March 1996, with the addition of some slight loss 
of the range of motion, and a failure to elicit ankle 
reflexes.  However, by November 1998, the neurological and 
sensory examinations were again normal, and the loss of range 
of motion remained slight.  The only new symptom noted was a 
muscle spasm.  This examiner explicitly stated that the only 
significant problem of the veteran was cervical spine motion.  
At no point was additional disability due to pain not 
contemplated in the rating code for lumbosacral strain, 
weakness, fatigability, or incoordination demonstrated.  The 
Board finds these symptoms equate to the characteristic pain 
on motion which warrants a 10 percent evaluation under the 
rating code for lumbosacral strain, or to mild intervertebral 
disc syndrome, which also warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Codes 5292, 5293, 5295.  

The Board is also unable to find that entitlement to an 
evaluation in excess of 20 percent is warranted from May 20, 
2002, to September 22, 2002, for the veteran's lumbar 
disability.  At this juncture, the Board again notes that 
there are many discrepancies between the May 2002 
neurological and orthopedic examinations, even though these 
examinations were conducted on the same day.  For example, 
the neurological examination found the range of motion of the 
lumbar spine to be normal, while the orthopedic examination 
showed limitations.  The neurological examination states that 
there was mild disability with no evidence of functional 
impairment, while the orthopedic examination said there was 
objective evidence of functional loss and that the veteran's 
activities were markedly affected.  Moreover, in spite of 
these discrepancies, when the orthopedic examiner was 
requested to consolidate his findings with the findings of 
the neurological examination, he stated that he agreed with 
the findings of the neurologic examiner!  The Board is left 
to interpret these findings as best as it can.  

The neurological examination stated that the range of motion 
of the lumbar spine was normal.  The orthopedic examination 
revealed 60 degrees of flexion and 15 degrees of extension, 
with pain demonstrated at 10 degrees.  There was no weakness, 
incoordination, or fatigability.  The Board finds that this 
evidence does not show greater than moderate limitation of 
motion of the lumbar spine, which merits continuation of the 
20 percent evaluation.  An X-ray study revealed advanced disc 
disease at L5 to S1 with decreased disc height and 
spondylosis.  However, there was no listing of the spine or 
marked limitation of forward bending, and there was not a 
positive Goldthwaite's sign.  The Board finds that these 
symptoms more nearly resemble those of the symptomatology for 
a 20 percent evaluation under the rating code for lumbosacral 
strain.  Finally, the neurological examination found no more 
than mild disability as a result of the veteran's lumbar 
discogenic disease, which does not merit an evaluation in 
excess of 20 percent.  Therefore, entitlement to an 
evaluation in excess of 20 percent is not merited for this 
period.  38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2002).  
In reaching this decision, the Board finds it significant 
that the May 2002 neurologic examiner found that the impact 
on the veteran's ability to work was only mild, and that the 
veteran had lost little if any time from work due to his 
disability.  

However, the evidence shows that an increased evaluation to 
30 percent for the veteran's lumbar spine disability under 
the new rating code for intervertebral disc syndrome that 
became effective on September 23, 2002, is warranted.  The 
veteran has not experienced any incapacitating episodes due 
to his lumbar spine disability.  Therefore, if the new rating 
code is to provide a basis for a higher evaluation for the 
veteran's disability, it will be the result of combining the 
chronic orthopedic and neurologic manifestations under 
38 C.F.R. § 4.25.  In this case, the May 2002 nerve 
conduction studies stated that the peroneal motor responses 
were normal.  The tibial motor responses were also normal 
except for prolonged F-wave frequencies.  This indicates that 
the tibial nerve is the proper nerve for evaluation.  The 
examiner stated that the radiculopathies were associated with 
mild disability.  Mild paralysis of either the internal 
popliteal (tibial) nerve or the posterior tibial nerve merits 
a 10 percent evaluation.  38 C.F.R. § 4.124a, Codes 8523, 
8524.  When this is combined with the 20 percent evaluation 
for moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.25, a 30 percent evaluation is warranted.  67 
Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Code 5293).  The effective date 
for this evaluation is the same as the effective date of the 
regulation, which is September 23, 2002.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  

Entitlement to an evaluation in excess of 30 percent for a 
lumbar spine disability from September 23, 2002, is not 
demonstrated under either the old or new regulations.  There 
is no medical evidence to contradict the May 2002 
neurological examiner's assessment of the veteran's symptoms 
as mild, which merits the 10 percent evaluation under the 
rating codes for the tibial nerve.  38 C.F.R. § 4.124a, Code 
8523, 8524.  The orthopedic manifestations under either 
38 C.F.R. § 4.71a, Codes 5292 or 5295 are no greater than 20 
percent, as previously discussed.  When these evaluations are 
combined under 38 C.F.R. § 4.25, as required in the new 
regulation, the evaluation is 30 percent.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine from 
October 1, 1992, to November 1, 1998, is denied.

Entitlement to a 20 percent evaluation for degenerative joint 
disease of the cervical spine from November 2, 1998, to May 
19, 2002, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a 30 percent evaluation for degenerative joint 
disease of the cervical spine from May 20, 2002, to September 
22, 2002, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a 40 percent evaluation for degenerative joint 
disease of the cervical spine from September 23, 2002, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine prior to 
May 20, 2002, is denied. 

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine from May 20, 
2002, to September 22, 2002, is denied.  

Entitlement to a 30 percent evaluation for degenerative joint 
disease of the lumbar spine from September 23, 2002, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

